DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 9 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Applicant's arguments, directed to claim 5 and all claims depending therefrom, filed 11/16/2022 have been fully considered but they are not persuasive. 
Applicant argues {P.10}: Olson does not teach or suggest cutting a surface of bone.
Response: the office is of the position that although, Olson discloses cut tissue [¶70], Olson does not specify that such tissue is bone, as previously indicated on page 5 of the previous office action, with the understanding that bone is made up of compact tissue and cancellous tissue, and therefore, bone can be referred to as tissue.
Applicant argues {P.11}: Applicant recites [¶213 of Einhorn}, generally directed to irrigating bony surfaces to remove blood clots and soft tissue debris, and argues that Einhorn is not directed to the use of a surgical sealant that is applied to the cut surface of the bone to staunch the flow of blood from the cut surface of the bone.
Response: In response to Applicant's argument that Einhorn includes additional features not required by Applicant's invention, it must be noted that Einhorn discloses the invention as claimed.  The fact that it discloses additional features not claimed is irrelevant.
In this case, although, Einhorn mentions “irrigated” and “irrigation” in [¶213], the office is of the position that Einhorn starts [¶213] with “in some embodiments”, and further states “bony surfaces can be copiously irrigated”, which can be understood by a PHOSITA considering the entirety of Einhorn that the step of irrigation is optional and can be applied in some instances, even if Einhorn states that irrigation has to be applied in all instances, the current claims do not mention if the bone has to be irrigated or no, and therefore, such feature of irrigation is irrelevant.
Moreover, the office is of the position that Einhorn discloses in at least [¶155] the use of at least dextran for exhibiting a hemostatic property in extravascular space to decrease bleeding at or near surgical sites. Accordingly, a PHOSITA considering the entirety of Einhorn would understand that it is within the scope of Einhorn the application of a material, exhibiting a hemostatic property, to the cut bone surface to decrease bleeding. Therefore, Einhorn discloses the claimed limitations.
Applicant argues {P.11}: Lu does not teach or suggest the use of topical hemostatic agents on the cut surface of the bone, and therefore, does not overcome the deficiencies in Olson and Einhorn.
Response: the office is of the position that the NPL to Lu was relied on for supporting the limitation directed to the absence of a drain port at the surgical site, which is understood to be inherent in Olson’s disclosure, wherein Lu is understood to teach the absence of drain port and the presence of hemostatic agent would help in preventing blood loss and decrease chance of infection and enhance healing.   
Lu is not cited to teach limitation directed to the use of hemostatic agent on cut surface of the bone, wherein such limitation is respectfully asserted to be taught by Einhorn, see explanation above.
Applicant argues {P.11 – P.12}: Einhorn does not teach or suggest the use of a surgical sealant that is applied to the cut surface of the bone to staunch the flow of blood from the cut surface of the bone.
Response: the office is of the position that Einhorn discloses in at least [¶58 and ¶155] the use of a composite material between the cut surface of the bone and the implantable component, having at least dextran for exhibiting a hemostatic property in extravascular space to decrease bleeding at or near surgical sites. 
Applicant argues {P.12}: claim 9 has been amended to indicate that staunching the flow of blood enables visualization of the cut surface of the bone, which is supported by [¶147].
Response: The office respectfully disagree with the Applicant that such newly introduced limitation is supported by the original disclosure and specifically [¶147], wherein [¶147] at least in part states that “The reduced bleeding is also beneficial to the surgeon by enhancing visualization of the operative field and enhancing the ability to cement the implant components to the bones.”, which is best understood as referring to reduced bleeding allow surgeon visualizing the operative field and not the “cut surface of the bone” as currently claimed, which should be covered by the component 22 and/or 24, according to Fig.1 of the original disclosure. wherein the original disclosure, and specifically [Fig.1 and ¶17] shows that the surgical joint replacement kit as including sealant 20 and components 22 and/or 24, and it is unclear from at least Fig.1 how the cut surface of the bone would be visualized with the component 22 and/or 24 covering the cut surface of the bone. Accordingly, the newly introduced matter is treated as invoking a rejection under 35 USC 112(a) for introducing new matter to the claims, and for the sake of examination, claim 9 is hereby interpreted as referring to allowing the surgeon visualizing the operative field and not the cut surface of the bone, in view of the original disclosure.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6/II.3-4, the recitation of “the cutting the bone” should read as “the cutting of the bone”, for clarity.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 9/II.8-9, the recitation of “using the surgical sealant to visualize a cut surface of the bone” appears to have no support in the original disclosure. Applicant may provide support for such limitation or amend the claim omitting the newly introduced subject matter to overcome this rejection.
For the sake of examination, the preceding limitation is interpreted in view [¶147] of the original disclosure, provided by the Applicant in the argument as supporting such limitation, as referring to visualize an operative field.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9/I.9, the recitation of “visualize a cut surface of the bone” makes the claim unclear and vague, as for not specifying the correlation between the “cut surface” in line 9 and that in lines 5 and 6.
For the sake of examination, the cut surface in line 9 is interpreted as referring to a bone surface in the operative field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pub. 2013/0096479 A1) in view of Einhorn (US Pub. 2012/0041444 A1) alone, or alternatively in further view of Lu et al (NPL).
Claim 5, Olson discloses a method of sealing a cut surface of a tissue during a surgical procedure [abstract, Figs. 1 – 10, ¶28, ¶39, ¶70, ¶72 and ¶248] comprising: 
providing a surgical sealant [¶35, hemostatic product] comprising an electrospun dextran base [¶28] and at least one of fibrinogen and thrombin [¶88]; 
cutting a tissue [¶70, incision and/or wound], which causes a bodily fluid to flow from a cut surface of the tissue [¶124, bleeding and other fluids at the site of the wound]; 
applying the surgical sealant to the cut surface of the tissue [¶124, application of a hemostatic product]; 
dissolving the surgical sealant when contacted with the bodily fluid [¶124, dissolution of the hemostatic product within the wound cavity]; and 
staunching the flow of the bodily fluid from the cut surface of the tissue using the surgical sealant [¶140, hemostatic product staunch bleeding].  
Claims 6 – 8 and 10 – 13, Olson discloses the limitations of claim 5 as above, and further, Olsen discloses (claim 6) closing the cut tissue after completion of the surgical procedure associated with the cutting the tissue in the absence of providing a port for bodily fluids to drain from a body in which the bone is located [¶212, once surgery is complete, sutures or staples to be used to close the incision, the limitation directed to the absence of a port for draining bodily fluid is assumed to be inherent, wherein Olson’s disclosure is understood to be directed to closing the incision, and no indication of a port to be left in the incision for draining fluid, i.e. blood, which has been stopped due to the use of the surgical sealant]; (claim 7) wherein dissolving the surgical sealant comprises dissolving of the electrospun dextran base and wherein the dissolved electrospun dextran is absorbed into the body in which the surgical sealant is used so that none of the surgical sealant needs to be removed from the body prior to closing the cut tissue [¶64 - ¶65 and ¶270, the electrospun dextran base of the hemostatic product rapidly dissolves upon contact with fluids]; (claim 10) wherein staunching the flow of bodily fluid from the cut surface of the tissue obviates providing a blood transfusion in conjunction with the surgical procedure [¶20 and ¶159 - ¶160, hemostatic product to be positioned where the blood is being emitted to initiate blood clotting to stop blood loss, which is one of the reasons for obviating blood transfusion]; (claim 11) wherein the surgical sealant rapidly dissolves upon contact with the bodily fluid and wherein the bodily fluid is blood [¶65 and ¶159 - ¶165, the dissolving material of the hemostatic product dissolve rapidly when exposed to liquid, i.e. blood]; (claim 13) wherein the surgical sealant comprises a plurality of layers and each of the layers comprises one of the electrospun dextran base [¶22 - ¶23 and ¶115 – ¶121].
Olson does not explicitly disclose a method for cutting a surface of a tissue being bone comprising (as of claim 5) cutting a tissue being bone and applying the sealant to a cut surface of the cut tissue being bone, and staunching the flow of the bodily fluid from the cut surface of the tissue being bone using the surgical sealant; (as of claim 6) prior to cutting the bone, cutting tissue to provide access to the bone; (as of claim 8) wherein cutting the bone causes the bone to at least partially conform to a joint replacement component, and wherein the method further comprises: prior to closing the cut tissue, implanting the joint replacement component adjacent to the cut surface of the bone; (as of claim 12) wherein the surgical procedure is a total knee arthroplasty and wherein cutting the bone comprises cutting at least one of the tibia and the femur.  
Einhorn teaches an analogous method of sealing a cut surface of a bone [Abstract, Fig. 1, and ¶58, ¶119 and ¶155] comprising (as of claim 5) cutting a bone [¶44, making multiple cuts to bone] and applying the hemostatic property to a cut surface the cut bone [Fig.1, wherein the composite material is applied to a cut surface facing the implantable component, ¶58], and staunching the flow of the bodily fluid from the cut surface of the bone using the hemostatic property [¶150 - ¶155, decrease bleeding at surgical site]; (as of claim 6) prior to cutting the bone, cutting tissue to provide access to the bone [¶213, making incision over the bone to be cut]; (as of claim 8) wherein cutting the bone causes the bone to at least partially conform to a joint replacement component [¶44, multiple cuts to be performed to the bone to match bone surfaces of the implant shape], and wherein the method further comprises: prior to closing the cut tissue, implanting the joint replacement component adjacent to the cut surface of the bone [¶44, securing implants to bones in TKA]; (as of claim 12) wherein the surgical procedure is a total knee arthroplasty and wherein cutting the bone comprises cutting at least one of the tibia and the femur [¶44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Olson and Einhorn, and apply the surgical sealant comprising electrospun dextran base and fibrinogen and thrombin of Olson to the cut bone of the TKA procedure of Einhorn in order to facilitate in stopping blood loss from the cut bone to avoid transfusing blood to the patient [Einhorn, ¶155]. 
Assuming, Applicant does not agree that the limitation of claim 6, directed to the absence of drain port to be inherent in Olson’s disclosure. The office takes alternative interpretation, wherein Lu et al. teaches an analogous method comprising alternative strategies for prevention of perioperative blood loss in a procedure [abstract] comprising the use of hemostatic agent to promote blood clotting [pages 8 – 9/19] as alternative to placement of drainage tube [pages 9 – 10/19]. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Olson, Einhorn and Lu, and apply the use of the hemostatic strategy for stopping bleeding in the absence of a drainage tube in the incision, as taught by Lu to the method of Olson in view of Einhorn, wherein studies showed that placement of drain port lacks efficacy in preventing blood loss and reducing transfusion rate which increases the chance of infection transmission, to thereby ensure proper healing and better outcome. 
Claim 9, Olson discloses a method of sealing tissue during a surgical procedure [abstract, Figs. 1 – 10, ¶28, ¶39, ¶70, ¶72 and ¶248] comprising: 
providing a surgical sealant [¶35, hemostatic product] comprising an electrospun dextran base [¶28] and at least one of fibrinogen and thrombin [¶88]; 
cutting a tissue [¶70, incision and/or wound], which causes a bodily fluid to flow from a cut surface of the tissue [¶124, bleeding and other fluids at the site of the wound]; 
applying the surgical sealant to the cut surface of the tissue [¶124, application of a hemostatic product]; 
dissolving the surgical sealant when contacted with the bodily fluid [¶124, dissolution of the hemostatic product within the wound cavity]; 
staunching the flow of the bodily fluid from the cut surface of the tissue using the surgical sealant to visualize a cut surface of the bone [¶140, hemostatic product staunch bleeding, which is understood to allow visualizing a cut surface, wherein presence of blood on the tissue at the cut surface is understood to obstruct visualizing the cut surface due to the characteristics of blood].
Olson does not explicitly disclose cutting a surface of a tissue being bone to at least partially conform to a joint replacement component and applying the sealant to a cut surface of the cut tissue being bone, and staunching the flow of the bodily fluid from the cut surface of the tissue being bone using the surgical sealant.
Einhorn teaches an analogous method of sealing a cut surface of a bone [Abstract, Fig. 1, and ¶58, ¶119 and ¶155] comprising cutting a bone to at least partially conform to a joint replacement component [¶44, multiple cuts to be performed to the bone to match bone surfaces of the implant shape] and applying the hemostatic property to a cut surface the cut bone [Fig.1, wherein the composite material is applied to a cut surface facing the implantable component, ¶58], and staunching the flow of the bodily fluid from the cut surface of the bone using the hemostatic property to visualize a cut surface of the bone [¶150 - ¶155, decrease bleeding at surgical site, which is understood to allow visualizing a cut surface, Fig.1, wherein presence of blood on the bone at the cut surface is understood to obstruct visualizing the cut surface due to the characteristics of blood].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Olson and Einhorn, and apply the surgical sealant comprising electrospun dextran base and fibrinogen and thrombin of Olson to the cut bone of the TKA procedure of Einhorn in order to facilitate in stopping blood loss from the cut bone to avoid transfusing blood to the patient [Einhorn, ¶155]. 
Claim(s) 5, 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einhorn (US Pub. 2012/0041444 A1) in view of Olson et al. (US Pub. 2013/0096479 A1).
Claim 5, Einhorn discloses a method of sealing a cut surface of a bone during a surgical procedure [abstract, Fig. 1, ¶58, and ¶118 - ¶119] comprising: 
providing a surgical sealant comprising dextran [¶150 - ¶155]; 
cutting a bone [¶44, cuts to bones], which causes a bodily fluid to flow from a cut surface of the bone [inherent limitation which to be understood when considering the entirety of the Einhorn’s disclosure, and that is why Einhorn teaching the use of hemostatic property to stop bleeding, ¶155]; 
applying the surgical sealant to the cut surface of the bone [¶58 and ¶155, use of hemostatic property between the cut surface and the implantable component]; 
dissolving the surgical sealant when contacted with the bodily fluid [¶28, dissolution of the hemostatic product upon implantation]; and 
staunching the flow of the bodily fluid from the cut surface of the bone using the surgical sealant [¶155, hemostatic property staunch bleeding].  
Einhorn does not explicitly disclose wherein the surgical sealant comprising an electrospun dextran base and at least one of fibrinogen and thrombin.
Olson teaches an analogous method of sealing tissue during a surgical procedure [abstract, Figs. 1 – 10, ¶28, ¶39, ¶72 and ¶248] comprising: 
providing a surgical sealant [¶35, hemostatic product] comprising an electrospun dextran base [¶28] and at least one of fibrinogen and thrombin [¶88]; cutting a tissue [¶70, incision and/or wound], which causes a bodily fluid to flow from the cut tissue [¶124, bleeding and other fluids at the site of the wound]; 
applying the surgical sealant to the cut tissue [¶124, application of a hemostatic product]; 
dissolving the surgical sealant when contacted with the bodily fluid [¶124, dissolution of the hemostatic product within the wound cavity]; and 
staunching the flow of the bodily fluid from the cut tissue using the surgical sealant [¶140, hemostatic product staunch bleeding].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Einhorn and Olson, and modify the hemostatic property of Einhorn to include an electrospun dextran base and at least one of fibrinogen and thrombin of the surgical sealant of Olson in order to prevent excessive loss of blood from the cut surface of the bone to thereby reduce the risk of infection and/or the requirement for blood transfusion [Olson, ¶20].
Claim 9, Einhorn discloses a method of sealing tissue during a surgical procedure [abstract, Fig. 1, ¶58, and ¶118 - ¶119] comprising: 
providing a surgical sealant comprising dextran [¶150 - ¶155]; 
cutting a bone [¶44, making at least one cut to bone(s)], which causes a bodily fluid to flow from a surface of the bone [inherent limitation which to be understood when considering the entirety of the Einhorn’s disclosure, and that is why Einhorn teaching the use of hemostatic property to stop bleeding, ¶155]; 
applying the surgical sealant to the cut surface of the bone [¶58 and ¶155, use of hemostatic property between the cut surface and the implantable component]; 
dissolving the surgical sealant when contacted with the bodily fluid [¶28, dissolution of the hemostatic product upon implantation];
staunching the flow of the bodily fluid from the cut surface of the bone using the surgical sealant to visualize a cut surface of the bone [¶155, hemostatic property staunch bleeding, which is understood to allow visualizing a cut surface, Fig.1, wherein presence of blood on the bone at the cut surface is understood to obstruct visualizing the cut surface due to the characteristics of blood]; and 
further cutting the cut surface of the bone to at least partially conform to a surface of a joint replacement component [¶44, making additional cuts to bone(s) to match a surface of the implantable component].
(claim 23) wherein the further cutting the cut surface of the bone enables the cut surface of the bone to substantially conform to the surface of the joint replacement component [Fig. 1 and ¶44, making additional cuts to bone(s) to match a surface of the implantable component].
Einhorn does not explicitly disclose wherein the surgical sealant comprising an electrospun dextran base and at least one of fibrinogen and thrombin.
Olson teaches an analogous method of sealing tissue during a surgical procedure [abstract, Figs. 1 – 10, ¶28, ¶39, ¶72 and ¶248] comprising: 
providing a surgical sealant [¶35, hemostatic product] comprising an electrospun dextran base [¶28] and at least one of fibrinogen and thrombin [¶88]; cutting a tissue [¶70, incision and/or wound], which causes a bodily fluid to flow from the cut tissue [¶124, bleeding and other fluids at the site of the wound]; 
applying the surgical sealant to the cut tissue [¶124, application of a hemostatic product]; 
dissolving the surgical sealant when contacted with the bodily fluid [¶124, dissolution of the hemostatic product within the wound cavity]; and 
staunching the flow of the bodily fluid from the cut tissue using the surgical sealant [¶140, hemostatic product staunch bleeding].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Einhorn and Olson, and modify the hemostatic property of Einhorn to include an electrospun dextran base and at least one of fibrinogen and thrombin of the surgical sealant of Olson in order to prevent excessive loss of blood from the cut surface of the bone to thereby reduce the risk of infection and/or the requirement for blood transfusion [Olson, ¶20].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At least some of the following discovered references to: Mayer et al. (US Pub. 2011/0093008 A1), Morris et al. (US Pub. 2008/0063671 A1), Meenen et al. (US Pat. 6319712 B1), Wu et al. (US Pat. 5696101), and Ray (US Pat. 5374246) were discussed during the telephonic interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775